Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “lateral deflecting pulleys” (cl. 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  In this case the “(Fig. 1)” should be removed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKinnis, Jr. et al (2019/0327897, priority date 4/2018).

“[0059] The belt assembly 124 includes a first roller 168 pivotably mounted at or near the distal end 158 between the side surfaces 154, 156, and a second roller 166 pivotably mounted at or near the proximal end 160 between the side surfaces 154, 156. A continuous or multipart crop merger belt 170 is disposed over and looped between the rollers 166, 168. The belt assembly 124 includes one or more motors 172 (hydraulic and/or electronic motors) mounted to the frame 152. A shaft 174 of the motor 172 is operably coupled to the roller 168 such that rotation of the shaft 174 rotates the roller 168 which, in turn, rotates the belt 170. In some embodiments, the roller 166 can passively rotate as the belt 170 rotates due to friction between the belt 170 and roller 166. In some embodiments, a secondary motor substantially similar to motor 172 can be operably coupled to the roller 166. In such embodiments, the rotational speed of the shaft 174 of the motors 172 can be coordinated to ensure proper rotational speed of the belt 170. The belt assembly 124 includes a guide 165 mounted to the side surface 154 to assist in maintaining the crop on the belt 170 until output.”

1. Transverse conveyor (124) of an agricultural harvesting machine, in order to convey harvested crop in a conveying direction running transversely with respect to the direction of movement of the harvesting machine, with 
a transverse conveyor belt (170), with lateral deflecting pulleys (rollers 168) on which the transverse conveyor belt is guided, 
characterized in that each of the lateral deflecting pulleys is assigned a respective drive unit (hydraulic or electronic motors 172), with the aid of which the transverse conveyor belt is drivable (taught above).

2. A transverse conveyor according to claim 1, characterized in that a direction of rotation of the drive units is reversible (inherently the electric / hydraulic motors are capable of being reversed).

3. A transverse conveyor according to claim 1, characterized in that a first or upper strand of the transverse conveyor belt serves as a conveying strand and a second or lower strand of the transverse conveyor belt serves as a return strand (fig 4), wherein, 
in both possible conveying directions of the transverse conveyor, both the conveying strand and the return strand are pulled by a first drive unit and pushed by a second drive unit (as taught above the two motors are cooperatively rotated, i.e. do not operate to contra each other).

4. A transverse conveyor according to claim 1, characterized in that the respective drive unit has an electric motor (see quote).

5. A transverse conveyor according to claim 1, characterized in that the respective drive unit has a hydraulic motor (see quote).

6. An agricultural harvesting machine (100) with at least one transverse conveyor according to claim 1.

7. The agricultural harvesting machine according to claim 6, characterized in that said agricultural harvesting machine is a merger or pickup swather (par. 63).

8. The agricultural harvesting machine according to claim 6, characterized in that said agricultural harvesting machine is a mower unit (par. 44).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Hughes et al (2652675) teaches that each of pulley and roller assemblies (rollers 56, 55) are driven respectively (fig 6, 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671